FILED
                           NOT FOR PUBLICATION
                                                                             JUN 01 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROGER FRENCH,                                    No. 15-15470

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02153-JJT

 v.
                                                 MEMORANDUM*
KARLA STARR, in her capacity as a
Judge of the CRIT Tribal Appellate Court;
ROBERT N. CLINTON, in his capacity as
a Judge of the CRIT Tribal Appellate
Court; ROBERT MOELLER, in his
capacity as a Judge of the CRIT Tribal
Appellate Court; LAWRENCE C. KING,
in his capacity as the Chief and Presiding
Judge of the Colorado River Indian Tribes
Tribal Court; HERMAN “TJ” LAFFOON,
official capacity as member of the CRIT
Tribal Council; SYLVIA HOMER, Acting
Chairwoman of the Colorado River Indian
Tribes,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted May 16, 2017**
                              San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HUCK,*** District
Judge.

      Plaintiff Roger French appeals the district court’s grant of summary

judgment in favor of Defendants, who are members of the Tribal Court and Tribal

Council of the Colorado River Indian Tribes (“CRIT”). We have jurisdiction

under 28 U.S.C. § 1291 and we affirm.1

      French argues CRIT lacked jurisdiction to adjudicate eviction proceedings

relating to his leasehold (“the Permit”) on the California side of the Colorado River

(the “Western Boundary lands”) because French’s lot is not part of the Colorado

River Indian Reservation. Both the Permit and the assignment of that Permit to

French described the lot in question as within the Colorado River Indian

Reservation. French paid rent pursuant to the Permit, first to the Bureau of Indian

Affairs for the benefit of CRIT and then directly to CRIT, from 1983 through

1993. French is therefore estopped from contesting CRIT’s title. See Richardson

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
      1
         We deny Defendant-Appellees’ motion for judicial notice [Dkt. #11] and
Plaintiff-Appellant’s motions for judicial notice [Dkt. #27 and #30].
                                          2
v. Van Dolah, 429 F.2d 912, 917 (9th Cir. 1970), Goode v. Gaines, 145 U.S. 141,

152 (1892) (estoppel does not depend on validity of landlord’s title), William v.

Morris, 95 U.S. 444, 455 (1877) (when tenant gains possession, tenant is estopped

from denying title of landlord).

      Once French’s challenge to CRIT’s title is resolved, this case is squarely

controlled by Water Wheel Camp Recreational Area, Inc. v. La Rance, 642 F.3d

802 (9th Cir. 2011) (CRIT properly exercised jurisdiction over an unlawful

detainer action for breach of lease by a non-tribal member within the Western

Boundary lands).

      AFFIRMED.




                                          3